        Case 2:20-cv-01470-GMN-VCF Document 26 Filed 08/18/20 Page 1 of 5



 1    DOMINICA C. ANDERSON (SBN: 2988)
      DANIEL B. HEIDTKE (SBN 12975)
 2    DUANE MORRIS LLP
      100 N. City Parkway, Suite 1560
 3    Las Vegas, NV 89106-4617
      Telephone: 702.868.2600
 4    Facsimile: 702.385.6862
      E-Mail: dcanderson@duanemorris.com
 5           dbheidtke@duanemorris.com

 6    Attorneys for Defendant
      Wright National Flood Insurance Services, LLC
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9

10   IMAGEKEEPER LLC, a Nevada Limited                  Civil Action No.: 2:20-cv-01470-GMN-VCF
     Liability Company,
11                                                      STIPULATION AND PROPOSED
                           Plaintiff,                   ORDER FOR EXTENSION OF
12                                                      DEADLINES RELATED TO THE
              v.                                        COURT’S TEMPORARY
13                                                      RESTRAINING ORDER [ECF NO. 15]
     WRIGHT NATIONAL FLOOD INSURANCE                    AND DEFENDANT’S DEADLINE TO
14   SERVICES, LLC, a Delaware Limited Liability        RESPOND TO PLAINTIFF’S
     Company,                                           COMPLAINT [ECF NO. 1]
15
                           Defendant.                   [FIRST REQUEST]
16

17             Plaintiff IMAGEKEEPER LLC (“ImageKeeper”) and Defendant WRIGHT NATIONAL
18   FLOOD INSURANCE (“Wright Flood”), by and through their attorneys of record, and pursuant to
19   Local Rules IA 6-1(a)(b)(c) and 6-2, and this Court’s standing order, hereby stipulate and agree as
20   follows:
21             WHEREAS, on August 6, 2020, ImageKeeper filed its complaint (ECF No. 1), emergency
22   motion for ex parte temporary restraining order and preliminary injunction (ECF No. 2), and
23   supporting documents (ECF Nos. 3-6);
24             WHEREAS, on August 10, 2020, Wright Flood received, by FedEx, copies of the summons
25   and complaint;
26             WHEREAS, on August 12, 2020, this Court granted ImageKeeper’s emergency motion for
27   ex parte temporary restraining order (see ECF No. 15);
28             WHEREAS, in its order granting ImageKeeper’s emergency motion for ex parte temporary
                                                    1
       STIPULATION AND PROPOSED ORDER FOR EXTENSION OF DEADLINES RELATED TO THE COURT’S TRO AND DEFENDANT’S
                                   DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT
     DM1\11346689.1
        Case 2:20-cv-01470-GMN-VCF Document 26 Filed 08/18/20 Page 2 of 5



 1   restraining order, the Court set the following briefing schedule:

 2             •      Wright Flood shall have until Wednesday, August 19, 2020, to file its response brief
                      to ImageKeeper’s motion for preliminary injunction (ECF No. 2); and
 3
               •      ImageKeeper shall have until Monday August 24, 2020, to file its reply to Wright
 4                    Flood’s response brief.
 5             •      The Court set a hearing on ImageKeeper’s motion for preliminary injunction (ECF
                      No. 2) for Wednesday, August 26, 2020, at 2:00 PM in Las Vegas Courtroom 7D;
 6
               •      Wright Flood’s answer or other responsive pleading to ImageKeeper’s complaint
 7                    (ECF No. 1) is due on or before Monday, August 31, 2020;
 8             WHEREAS, the parties have met and conferred and discussed the aforementioned briefing

 9   schedule and deadlines regarding the same, and have agreed and hereby stipulate as follows:

10             •      Wright Flood shall have until Friday, August 28, 2020, to file its response brief to
                      ImageKeeper’s motion for preliminary injunction (ECF No. 2);
11
               •      ImageKeeper shall have until Friday, September 11, 2020, to file its reply to Wright
12                    Flood’s response brief; and
13             •      The Court’s hearing on ImageKeeper’s motion for preliminary injunction (ECF No.
                      2), may occur on Wednesday, September 16, 2020, or as soon thereafter as available
14                    and convenient to the Court;
15             •      Wright Flood’s answer or other responsive pleading to ImageKeeper’s complaint
                      (ECF No.1) is due on or before Wednesday, September 23, 2020.
16
               WHEREAS, the parties have met and conferred and further agree, and hereby stipulate, that
17
     the Court’s temporary restraining order granted on August 12, 2020 (ECF No. 15) shall remain in full
18
     force and effect up to and including the conclusion of the hearing on ImageKeeper’s motion for a
19
     preliminary injunction or until that time that the Court otherwise sets for expiration of the same;
20
               WHEREAS, the parties agree that good cause exists for the requested extensions based upon
21
     the logistical and technical difficulties created by the state and federal government responses to the
22
     novel coronavirus; the fact that the parties will agree and hereby stipulate to extend the Court’s
23
     temporary restraining order (ECF No. 15), which temporarily restrains Wright Flood from certain
24
     conduct as outlined and specifically detailed in such order; the volume of ImageKeeper’s complaint,
25
     emergency motion for ex parte temporary restraining order and preliminary injunction, and other
26
     supporting documents; the number of claims at issue; and the facts, allegations and complexity of the
27
     matter presented to this Court by this action;
28
                                                         2
       STIPULATION AND PROPOSED ORDER FOR EXTENSION OF DEADLINES RELATED TO THE COURT’S TRO AND DEFENDANT’S
                                   DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT
     DM1\11346689.1
        Case 2:20-cv-01470-GMN-VCF Document 26 Filed 08/18/20 Page 3 of 5



 1             WHEREAS, the parties respectfully request that this Court order the following and submit

 2   that this, their first such stipulation and request for an extension of the above-deadlines, is submitted

 3   in good faith and not for the purposes of delay:

 4             •      Wright Flood shall have until Friday, August 28, 2020, to file its response brief to
                      ImageKeeper’s motion for preliminary injunction (ECF No. 2);
 5
               •      ImageKeeper shall have until Friday, September 11, 2020, to file its reply to Wright
 6                    Flood’s response brief;
 7             •      The Court’s hearing on ImageKeeper’s motion for preliminary injunction (ECF No.
                      2), may occur on Wednesday, September 16, 2020, or as soon thereafter as available
 8                    and convenient to the Court;
 9             •      The temporary restraining order granted on August 12, 2020 (ECF No. 15) shall
                      remain in full force and effect up to and including the conclusion of the hearing on
10                    ImageKeeper’s motion for a preliminary injunction or until that time that the Court
                      otherwise sets for expiration of the same; and
11
               •      The deadline for Wright Flood’s answer or responsive pleading to ImageKeeper’s
12                    complaint (ECF No. 1) shall be due Wednesday, September 23, 2020.
13

14   DATED: August 14, 2020                             DUANE MORRIS LLP

15                                                By:    /s/ Daniel B. Heidtke
                                                        DOMINICA C. ANDERSON (SBN 2988)
16
                                                        DANIEL B. HEIDTKE (SBN 12975)
17
                                                        Attorneys for Defendant
18

19   DATED: August 14, 2020                             COHEN JOHNSON LLC

20                                                By:   /s/ H. Stan Johnson
                                                        H. STAN JOHNSON (SBN 0265)
21                                                      STEVEN B. COHEN (SBN 2327)
22                                                      POLSINELLI LLP
23
                                                        COLBY B. SPRINGER
24                                                      BARRINGTON E. DYER
                                                        TERI H.P. NGUYEN
25                                                      MIYA YUSA
26                                                      Attorneys for Plaintiff
27

28
                                                         3
       STIPULATION AND PROPOSED ORDER FOR EXTENSION OF DEADLINES RELATED TO THE COURT’S TRO AND DEFENDANT’S
                                   DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT
     DM1\11346689.1
        Case 2:20-cv-01470-GMN-VCF Document 26 Filed 08/18/20 Page 4 of 5



 1

 2
                                    UNITED STATES DISTRICT COURT
 3
                                            DISTRICT OF NEVADA
 4

 5   IMAGEKEEPER LLC, a Nevada Limited                   Civil Action No.: 2:20-cv-01470-GMN-VCF
     Liability Company,
 6                                                       ORDER GRANTING EXTENSION OF
                            Plaintiff,                   DEADLINES RELATED TO THE
 7                                                       COURT’S TEMPORARY
              v.                                         RESTRAINING ORDER [ECF NO. 15]
 8                                                       AND DEFENDANT’S DEADLINE TO
     WRIGHT NATIONAL FLOOD INSURANCE                     RESPOND TO PLAINTIFF’S
 9   SERVICES, LLC, a Delaware Limited Liability         COMPLAINT [ECF NO. 1]
     Company,
10                                                       [FIRST REQUEST]
                            Defendant.
11

12             Plaintiff ImageKeeper LLC (“ImageKeeper”) and Defendant Wright National Flood
13   Insurance Services, LLC (“Wright Flood”) have stipulated and agreed as follows: Wright Flood shall
14   have until Friday, August 28, 2020, to file its response brief to ImageKeeper’s motion for
15   preliminary injunction filed on August 6, 2020 (ECF No. 2); ImageKeeper shall have until Friday,
16   September 11, 2020, to file its reply to Wright Flood’s response brief; the Court’s hearing on
17   ImageKeeper’s motion for preliminary injunction (ECF No. 2), may occur on Wednesday,
18   September 16, 2020, or as soon thereafter as available and convenient to the Court; the temporary
19   restraining order granted on August 12, 2020 (ECF No. 15) shall remain in full force and effect up to
20   and including the conclusion of the hearing on ImageKeeper’s motion for a preliminary injunction or
21   until that time that the Court otherwise sets for expiration of the same; and the deadline for Wright
22   Flood’s answer or responsive pleading to ImageKeeper’s complaint (ECF No. 1) shall be due
23   Wednesday, September 23, 2020.
24             GOOD CAUSE APPEARING THEREFOR:
25             Wright Flood’s response brief to ImageKeeper’s motion for preliminary injunction (ECF No.
26   2) shall be filed on Friday, August 28, 2020;
27             ImageKeeper’s reply in support of its motion for preliminary injunction (ECF No. 2) shall be
28
                                                         1
       STIPULATION AND PROPOSED ORDER FOR EXTENSION OF DEADLINES RELATED TO THE COURT’S TRO AND DEFENDANT’S
                                   DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT
     DM1\11346689.1
        Case 2:20-cv-01470-GMN-VCF Document 26 Filed 08/18/20 Page 5 of 5



 1   filed on Friday, September 11, 2020;

 2             The Court will hold a hearing on ImageKeeper’s motion for preliminary injunction (ECF No.

 3   2) on September 23, 2020, at 10:00 a.m. in Las Vegas Courtroom 7D;

 4             The temporary restraining order granted on August 12, 2020 (ECF No. 15) shall remain in full

 5   force and effect up to and including the conclusion of the hearing on ImageKeeper’s motion for a

 6   preliminary injunction or until that time that the Court otherwise sets for expiration of the same; and

 7             Wright National’s answer or responsive pleading to ImageKeeper’s complaint (ECF No. 1)

 8   shall be filed on Wednesday, September 23, 2020.
 9   IT IS SO ORDERED this           18      day of August, 2020.
10

11
                                                   Gloria, M. Navarro, District Judge
12                                                 UNITED STATES DISTRICT COURT

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
       STIPULATION AND PROPOSED ORDER FOR EXTENSION OF DEADLINES RELATED TO THE COURT’S TRO AND DEFENDANT’S
                                   DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT
     DM1\11346689.1
